DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final-Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 04/27/2021. 
	Claims 1, 7, 21, 27, 54-56, 58-60, 62-63, and 65-66 are amended. 
	Claims 1-15, 17-18, 21, 23, 30, 32-35, 37-39, and 50-66 remain pending.

Response to Arguments
	Argument 1: applicant argues on pg., 17-19 Applicant Arguments/Remarks Made in an Amendment filed 04/27/2021, that prior art does not teach, “a single focus point
Response to Argument 1, Applicant’s argument has been fully considered but are moot, as the scope of the claims has changed. Newly found reference (U.S. Patent Application Publication No. 20150157940 “Hall”) is applied to updated rejections. However, it is noted that Jo teaches in para. [0002], players may shoot at targets in a virtual 3D space. Thus, the rectangular boundary 510 displayed in Fig. 5 is actually a 3D trapezium pyramid that extends from the players FOV. Thus the limitation of “wherein the target finder area originates at the avatar and extends outwardly from the avatar at 
Argument 2, applicant argues on pg., 17-20 Applicant Arguments/Remarks Made in an Amendment filed 04/27/2021, that prior art does not teach “a focus distance from the single focus point based on a distance between the object and the single focus point apart from the avatar and located within the target finder area”.
Response to Argument 2, the examiner respectfully disagrees. Jo teaches in para. [0043, that determining unit 340 may determine at least one tracking object to be automatically tracked. Wherein Jo teaches determining if one or more enemy characters are within an identification range which based around an aiming point 530. Thus the limitation of “a focus distance from the single focus point based on a distance between the object and the single focus point apart from the avatar and located within the target finder area”, is equivalent to how Jo calculates if the distance between the aiming point and an enemy is within the given identification range, wherein the identification range is the rectangular base of a trapezium pyramid that extends from the users field of view. 
Argument 3: applicant argues on pg., 20 Applicant Arguments/Remarks Made in an Amendment filed 04/27/2021, that the office does not provide sufficient rational to combining the Satoh and Levien reference. 
Response to Argument 3, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge 

Claim Objections
Claim 59 objected to because of the following informalities: Claim 59 recites the limitation "the avatar" in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 15, 21, 26, 28, 34-35, 39, 51-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication),
Claim 1:
Jo teaches a method for selecting a target object on a user interface, the method comprising: 
 (i.e. para. [0032], player terminal 100a), a target finder area (i.e. para. [0066], basic identification range indication 510 is displayed in a rectangular shape at the central portion of the virtual online shooting game space) of an avatar within the user interface (i.e. para. [0003], The shooting games include a third-person shooter (TPS), in which a character manipulated by a player is displayed on a screen and where the player can manipulate his/her own character while viewing the backside of the character),  the target finder area (i.e. para. [0066], basic identification range) being determined based on a user profile (i.e. para. [0042], respective players may be provided with the respective ranks and different basic identification ranges may be provided for the respective ranks) and a single focus point (i.e. para. [0066], a cross hair-shaped aiming point 530) (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the boundaries that extend outwardly from the avatar to the maximum target range, are equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV);	(i.e. para. [0066], Fig. 5, a cross hair-shaped aiming point 530) apart from the avatar (i.e. para. [0041], a player may use a touch input means on the display or other suitable input means to move the aiming point displayed on the display) and located within the target finder area (i.e. para. [0066], Fig. 5, “basic identification range indication 510 is displayed in a rectangular shape at the central portion of the virtual online shooting game space”, wherein aiming point 530 is located within range indication 510);	 retrieving (i.e. para. [0043], determining unit 340 may determine an attack priority on each of the plurality of enemy characters… the attack priority may be determined based on a level of damage capable of being caused by the player to the associated enemy character, a level of risk of the enemy character to the player, or other predetermined criteria), for each object of the plurality of objects (i.e. para. [0043], a plurality of enemy characters), object data related to the object (i.e. para. [0043], a level of damage capable of being caused by the player to the associated enemy character, a level of risk of the enemy character to the player, or other predetermined criteria);	and automatically selecting the target object  from the plurality of objects (i.e. para. [0043], the tracking object determining unit 340 may determine at least one tracking object to be automatically tracked) based on(i.e. para. [0043], various criteria on how the attack priority for each of the enemy characters can be determined. Based on the determined priority, the tracking object determining unit 340 may determine at least one tracking object).  
While Jo does teach a focus point, Jo does not explicitly teach, a focus point 
manually defined apart from the avatar 
However, Hall teaches
(i.e. para. [0019-0020], Fig. 1, crosshair 110 may be freely moved about the screen by the player) apart from the avatar (i.e. para. [0024], Fig. 2, “player's avatar 210 (or viewpoint) and the target's proximity to the player's line of sight 220”, wherein it is noted that the crosshair from Fig. 1 may be moved about the players line of sight in Fig. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a focus point manually define apart from the avatar, to Jo’s target selection GUI with a focus point manually define apart from the avatar, as taught by Hall. One would have been motivated to combine Hall with Jo, and would have had a reasonable expectation of success in order to simplify the aiming process (Hall, para. [0007]).
While Jo does teach, automatically selecting the target object based on object data related to the target object, based on a single focus point apart from the avatar and located within the target finder area, Jo and Hall do not explicitly teach
calculating, for each object of a plurality of objects determined located within the target finder area of the avatar, a focus distance from the single focus point based on a distance between the object and the single focus point; and
automatically selecting the target object from the plurality of objects based on the focus distance of the target object and the object data related to the target object
However, Tang (230) teaches 
calculating (i.e. para. [0031], a distance between each virtual target and the controlled virtual character in the scenario is calculated), for each object of a plurality of objects determined located within the target finder area of the avatar (i.e. para. [0081], a hero 908 is a first-level virtual target that is hostile to the hero 902, a monster 910 is a second-level virtual target that is hostile to the hero 902, and a building 912 is a third-level virtual target that is hostile to the hero 902), a focus distance (i.e. para. [0031], a distance between each virtual target and the controlled virtual character in the scenario is calculated according to the location data of the virtual target and the controlled virtual character) between the object (i.e. para. [0031], “the virtual target”, wherein the virtual target may be hero 908, monster 910, or building 912) and the single focus point (i.e. para. [0031], the controlled virtual character) 
 automatically selecting the target object from the plurality of objects (i.e. para. [0082], the hero 902 selects the hero 908 having a highest level as a virtual target) based on the focus distance of the target object (i.e. para. [0031], the virtual target falls within an interaction distance range) and the object data related to the target object (i.e. para. [0083], When there are multiple virtual targets having the highest level within an interaction range of the hero 902, a virtual target in the virtual targets having the highest level that is closest to the hero 902, or a virtual target in the virtual targets having the highest level that has a smallest attribute value is selected for interaction according to the priority data).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add calculating, for each object of a plurality of objects determined located within the target finder area of the avatar, a focus 

Claim 2:
Jo, Hall, and Tang (230) teach the method of claim 1. 
Jo further teaches
further comprising providing for display, at the computing device (i.e. para. [0033], the display of each of the player terminals 100a to 100n may be implemented with a touch screen, and the virtual pad may include a variety of graphical user interfaces), each object of the plurality of objects on the user interface (i.e. para. [0043], a plurality of enemy characters exists in the basic identification range) based on a cross reference between the related object data (i.e. para. [0011], determining the one of the detected one or more enemy characters as the automatic tracking object includes determining an attack priority on each of the detected one or more enemy characters) and the user profile (i.e. para. [0067], it is noted that, “a widest basic identification range, i.e., the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level”, wherein a junior player is more able to easily target more enemies than a senior player). 

Claim 5:
Jo, Hall, and Tang (230) teach the method of claim 1.
Jo further teaches wherein the selected target object (i.e. para. [0045], the tracking object) is designated as a target of an action performed by the avatar (i.e. para. [0046], determine a damage to be inflicted on the tracking object character, based on an attack range and firepower of a weapon of the player).  

Claim 6:
Jo, Hall, and Tang (230) teach the method of claim 1.
Tang (230) further teaches 
wherein the target object is selected (i.e. para. [0034], selecting a virtual target of a higher priority) based further on a cross reference between the related object data (i.e. para. [0034], a priority condition of selecting a virtual target as a distance priority, a target attribute value priority, or the like) and the user profile (i.e. para. [0034], A setup interface may be provided, so that a user sets a condition of selecting a virtual target, for example, setting, in a game scenario by using the provided setup interface, a priority condition of selecting a virtual target as a distance priority, a target attribute value priority, or the like).  

Claim 15:
Jo, Hall, and Tang (230) teach the method of claim 1.
Jo further teaches 
wherein the target finder area (i.e. para. [0067], identification range) is defined by a maximum target range (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the maximum target range, is equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV) and a user-defined field of view (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level).  

Claim 21: 
	Claim 21 is the device claim of Claim 1 and is rejected for similar reasons.

Claim 26:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Tang (230) further teaches 
(i.e. para. [0043], the foregoing method for controlling interaction with a virtual target can select, as compared with selecting a virtual target closest to a controlled virtual character by default for interaction in the conventional method, a more appropriate virtual target… according to the preset priority data) based further on a cross reference of the object data related to the second object and the one or more user characteristics (i.e. para. [0083], When there are multiple virtual targets having the highest level within an interaction range of the hero 902, a virtual target in the virtual targets having the highest level that is closest to the hero 902, or a virtual target in the virtual targets having the highest level that has a smallest attribute value is selected for interaction according to the priority data).

Claim 28:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 26. 
	Tang (230) further teaches,
wherein for each object of the plurality of objects (i.e. para. [0034], various types of virtual targets), the related object data (i.e. para. [0034], the preset priority data refers to priority condition data for selecting from various types of virtual targets) includes at least one of a health status, a character class type, a character rank (i.e. para. [0049], multiple virtual targets having the highest level may be selected in step S402, and here, a virtual target is selected), a percentage discount, a price, or a match with the user profile (i.e. para. [0034], a condition of selecting a virtual target of a higher priority may be preset according to actual requirements. A setup interface may be provided, so that a user sets a condition of selecting a virtual target).  

Claim 34:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Tang (230) further teaches
 wherein the instructions further cause the at least one processor to:
 define, for each object of the plurality of objects (i.e. para. [0034], various types of virtual targets), a prominence score based on the related object data (i.e. para. [0083], each virtual target in the game scenario have corresponding attribute values);	 and calculate, for each object of the plurality of objects, a focus score (i.e. para. [0033], Obtaining preset priority data, and selecting a virtual target within the interaction distance range according to the priority data) based on the focus distance (i.e. para. [0034], a priority condition of selecting a virtual target as a distance priority) and the prominence score (i.e. para. [0034], preferentially selecting a virtual target with a smaller attribute value)
wherein the second object is selected based on the focus scores calculated for the plurality of objects (i.e. para. [0034], priority data refers to priority condition data for selecting from various types of virtual targets), the second object having a smallest focus score (i.e. para. [0036], if there are more than two closest virtual targets, … a virtual target with a smallest attribute value is selected from the more than two virtual targets).  

Claim 35:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Jo further teaches
wherein the target finder area (i.e. para. [0067], identification range) is defined by a maximum target range (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the maximum target range, is equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV) and a user-defined field of view (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level).  

Claim 39:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Tang (230) further teaches
wherein the instructions further cause the at least one processor to: 
provide for display the plurality of objects based on both the related object data(i.e. para. [0082-0083], it is noted in Fig. 9, that “there is only the hero 908 within an interaction distance range corresponding to the skill casting instruction”, wherein a display frame for “King Tiger” shows attribute values, such as a blood value and an experience value) and the user profile (i.e. para. [0083], FIG. 9, a display frame 914 may show attribute values of the hero 902, such as a blood value and an experience value).  

Claim 51:
Jo, Hall, and Tang (230) teach the method of claim 1.
Jo further teaches
wherein the at least one of highlighting, flashing, or glowing effects is provided for display around and/or overlaying the selected target object (i.e. para. [0045], FIG. 6D, in order to indicate the correct aiming, the aiming point 630 may be displayed in a second color (e.g., red)).  

Claim 52:
Jo, Hall, and Tang (230) teach the method of claim 1.
Jo further teaches
 wherein only the object data related to the plurality of objects determined located within the target finder area is retrieved (i.e. para. [0011], it is noted that, “determining the one of the detected one or more enemy characters as the automatic tracking object includes determining an attack priority on each of the detected one or more enemy characters”, wherein the detected enemy characters “are within the basic identification range”, para. [0020]).  

Claim 53:
Jo, Hall, and Tang (230) teach the method of claim 52.
Jo teaches further comprising: 
performing an action on the target object (i.e. para. [0054], the tracking object ) based on the selection thereof and in response to an input (i.e. para. [0054], there is a shooting by the player, damage to be inflicted on the tracking object may be determined and applied to the game) received at the computing device (i.e. para. [0032], each of the player terminals 100a to 100n may be implemented with a touch screen, and the virtual pad may include a variety of graphical user interfaces (e.g., a direction selection button, a weapon aim and fire button)).  

Claim 54:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Hall further teaches
 wherein the single focus point is manually defined relative to the avatar (i.e. para. [0020], Fig. 1, crosshair 110 may be freely moved about the screen by the player).  

Claim 55:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 54.

wherein the displayed target finder area includes side boundaries that extend outwardly at the angle away from the avatar (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the boundaries that extend outwardly from the avatar to the maximum target range, are equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV).  

Claim 56:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Jo further teaches
wherein the angle is determined based on the user profile (i.e. it is noted in para. [0067], Fig. 7, that “the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level”, wherein side boundaries, are equated to how the 2D range indication rectangles 710a-c are actually varying 3D trapezium pyramids that extends from the players FOV and are determined by if the player is a junior or senior level).  

Claim 57:

Jo further teaches
wherein the displayed target finder area includes a maximum target range relative to the avatar (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the boundaries that extend outwardly from the avatar to the maximum target range, are equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV).  

Claim 58:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 57.
Hall further teaches 
wherein the single focus point is manually defined via the user interface (i.e. para. [0020], Fig. 1, crosshair 110 may be freely moved about the screen by the player) within a targeting area defined by the maximum target range (i.e. para. [0022], FIG. 2 shows a high-priority region as an area within a predefined radius of a player's unit, for example the player's avatar, an area within 22.5 degrees of an axis defined by the avatar's line of sight (z-axis)).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 1 above, and further in view of U.S. Patent Application NO. 20170340959 “Tang”, hereinafter “Tang (959)”.
Claim 4:
Jo, Hall, and Tang (230) teach the method of claim 1.
Jo, Hall, and Tang (230) do not explicitly teach
further comprising: providing for display, for each object of the plurality of objects, the related object data to an overlay on the user interface.
However, Tang (959) teaches, 
further comprising: providing for display (i.e. para. [0071], FIG. 3, the GUI includes a character selection area 802, and a character container object is deployed in the character selection area 802), for each object of the plurality of objects (i.e. para. [0071], five character operation objects in the character selection area 802, for example, a character operation object b11, a character operation object b12, a character operation object b13, a character operation object b14, and a character operation object b15 shown in FIG. 3), the related object data to an overlay on the user interface (i.e. para. [0079], the terminal obtains the status attribute information of the second character object included in the GUI, … status attribute information includes, but is not limited to: a blood value, a hit point, or the skill attribute information of the second character object).
.

Claims 7-8, 14, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 1 above, and further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, see previously cited in PTO-892 mailed on 3/02/2021.
Claim 7:
Jo, Hall, and Tang (230) teach the method of claim 1.
Jo, Hall, and Tang (230) do not explicitly teach 
further comprising: determining, for each object of the plurality of objects, a prominence area based on the related object data, wherein the prominence area extends outward from the object to define an outer perimeter;

determining, for each object of the plurality of objects (i.e. In general, multiple CPs are transmitted as the position information of the JPEG data; para. [0072]), a prominence area (i.e. In the beginning, at S333 in FIG. 20, a search area around the object CP (core point) is set. The search area is inside the circle centering on the object CP; para. [0182]) based on the related object data (i.e. para. [0070], these discrete points are core points (CPs). The CPs have various attributes. In the present configuration, attributes necessary for the road estimation processing are retrieved to generate intermediate data), wherein the prominence area extends outward from the object (i.e. Fig. 37, For example, the radius r is set at a summation of the value of the attribute PCIS and 150 meters; para. [0182]) to define an outer perimeter (i.e. para. [0243], In addition, the parallel road information (attribute PCI) being the shape-relevant attribute of a CP (core point) is used. Therefore, a pertinent link to the road represented by the core point can be appropriately extracted. The attribute PCI includes the attributes shown in FIG. 36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a prominence area based on the related object data, wherein the prominence area extends outward from the object to define an outer perimeter, to Jo-Hall-Tang (230)’s target selection GUI with shape relevant attributes for core points as taught by Satoh. One would have been motivated to combine Satoh and Jo-Hall-Tang (230), and would have had a reasonable expectation of success as the combination improves the accuracy of the estimation close to the boundary of the object parcel (Satoh, para. [0116]).

wherein for each object of the plurality of objects, the focus distance is calculated based on the distance between the single focus point and the outer perimeter of the prominence area of the object, and 
wherein the target object is selected based on the focus distances calculated for the plurality of objects, the target object having a lowest calculated focus distance of the calculated focus distances. 
However, Beyda teaches
wherein for each object of the plurality of objects (i.e. Col. 4, lines 2-3, Fig 3, hyperlinks 306, 310 and 316), the focus distance is calculated based on the distance (i.e. Col. 4, lines 5-6, determining the distance of hyperlink 310 to reference point 304 of cursor 302) between the single focus point (i.e. Col. 4, lines 5-6,, point 304 of cursor 302) and the outer perimeter of the prominence area of the object (i.e. Col. 4, lines 26-30, Fig. 3, any point on the edge of framing region 312 may be used as the reference point for determining the distance of hyperlink 310 to reference point 304 of cursor 302), and 
wherein the target object is selected (i.e. Col. 3, line 40, CPU 108 determines the closest hyperlink) based on the focus distances calculated for the plurality of objects (i.e. Col. 4, lines, 61-64, the CPU 108 uses the reference point of the cursor and the reference points of the hyperlinks to determine the distances between the cursor and the reference points of the hyperlinks in a step 410), the target object having a lowest calculated focus distance of the calculated focus distances (i.e. Col. 1, lines 59-61, the user positions the cursor such that it is relatively closer to one of the two or more relatively equidistant clickable hyperlinks). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add where a focus distance is calculated based on the distance between the single focus point and a nearest point on the outer perimeter of the prominence area, to Jo-Hall-Tang (230)-Satoh’s target selection GUI with the distance calculation from a cursor point to a framing region of an object as taught by Beyda. One would have been motivated to combine Beyda and Jo-Hall-Tang (230)-Satoh, and would have had a reasonable expectation of success as the combination assists a user if they click on a region relatively remote and still cause activation in a  way that does not require undue amounts of programmer or user attention (Beyda, Col. 1, lines 43-47).

Claim 8:
Jo, Hall, Tang (230), Satoh, and Beyda teach the method of claim 7.
Tang (230) further teaches,
wherein for each object of the plurality of objects (i.e. para. [0034], various types of virtual targets), the related object data (i.e. para. [0034], the preset priority data refers to priority condition data for selecting from various types of virtual targets) includes at least one of a health status, a character class type, a character rank (i.e. para. [0049], multiple virtual targets having the highest level may be selected in step S402, and here, a virtual target is selected), a percentage discount, a price, or a match with the user profile (i.e. para. [0034], a condition of selecting a virtual target of a higher priority may be preset according to actual requirements. A setup interface may be provided, so that a user sets a condition of selecting a virtual target).  

Claim 14:
Jo, Hall, Tang (230), Satoh, and Beyda teach the method of claim 7.
Tang (230) further teaches
determining, for each object of the plurality of objects (i.e. para. [0034], various types of virtual targets), a prominence score based on the related object data (i.e. para. [0083], each virtual target in the game scenario have corresponding attribute values);	 and calculating, for each object of the plurality of objects, a focus score (i.e. para. [0033], Obtaining preset priority data, and selecting a virtual target within the interaction distance range according to the priority data ) based on the focus distance (i.e. para. [0034], a priority condition of selecting a virtual target as a distance priority) and the prominence score (i.e. para. [0034], preferentially selecting a virtual target with a smaller attribute value)
wherein the target object is selected based on the focus scores calculated for the plurality of objects (i.e. para. [0034], priority data refers to priority condition data for selecting from various types of virtual targets), the target object having a lowest focus score of the calibrated focus scores (i.e. para. [0036], if there are more than two closest virtual targets, … a virtual target with a smallest attribute value is selected from the more than two virtual targets).  

Claim 27:
	Claim 27 is the device claim of claim 7 and is rejected for similar reasons.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall” , in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claim 8 above, and BlizzardGuide’s, see previously cited in PTO-892 mailed 3/02/2021.
Claim 9:
Jo, Hall, Tang (230), Satoh, and Beyda teach the method of claim 8. 
Jo, Hall, Tang (230), Satoh, and Beyda do not explicitly teach, 
wherein a size of the prominence area is determined based further on the health status.  
However, BlizzardGuide’s article on the Diablo 3 Belial Boss fight titled “Belial Class Guide” teaches 
wherein a size of the prominence area is determined based further on the health status (i.e. it Is noted that at around 10 or 20% life, Belial becomes a gigantic demon at this stage; para. [Barbarian Specific tips]).  
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claim above, and further in view of U.S. Patent Application NO. 2007005423, “Levien”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 10:
Jo, Hall, Tang (230), Satoh, and Beyda teach the method of claim 8, 
Jo, Hall, Tang (230), Satoh, and Beyda do not explicitly teach wherein a size of the prominence area is determined based further on the percentage discount.  
However, Levien teaches, 
(i.e. para. [0078], the selected size of the promotional content may be directly proportional to a cost or payment required from the consumer 1302 for the processed media asset 1408, or, put another way, may be inversely proportional to a discount received by the consumer 1302 for the processed media asset 1408).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is determined based further on the percentage discount to Jo-Hall-Tang (230)-Satoh-Beyda’s target selection GUI with the relationship between ad size and percentage discount as taught by Levien. One would have been motivated to combine Levien and Jo-Hall-Tang (230)-Satoh-Beyda, and would have had a reasonable expectation of success as the combination creates a style of presentation utilized herein …generally allows for a rapid and easy understanding (Levien, para. [0040]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claim 8 above, and further in view of U.S. Patent Application NO. 20160256777, “Umebayashi”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 11:
Jo, Hall, Tang (230), Satoh, and Beyda teach the method of claim 8, 
wherein a size of the prominence area is determined based on the character rank.  
However, Umebayashi teaches 
wherein the size of the prominence area is determined based on the character rank (i.e. para. [0112], Fig. 5, the range is increased as the level increases, the range display object 20d is displayed to be larger than the range display object 20a) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the size of the prominence area is determined based on the character rank to Jo-Hall-Tang (230)-Satoh-Beyda’s target selection GUI with the relationship of size and level as taught by Umebayashi. One would have been motivated to combine Umebayashi and Jo-Hall-Tang (230)-Satoh-Beyda, and would have had a reasonable expectation of success, as it may be difficult for an inexperienced player and a junior player to obtain information for appropriately placing the attack object (Umebayashi, para. [0006]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claim 8 above, and further in view of U.S. Patent Application NO. 20160001181, “Marr”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 12:
Jo, Hall, Tang (230), Satoh, and Beyda teach the method of claim 8.
Jo, Hall, Tang (230), Satoh, and Beyda do not explicitly teach 
wherein the match with the user profile comprises an indication that the object was previously purchased, on a shopping list, previously examined, or appeared on a personal social network page. 
 However, Marr teaches
wherein the match with the user profile (i.e. para. [0037], the junior player may wish to become an expert sniper in a game (e.g., as determined from the player profile)) comprises an indication that the object was previously purchased (i.e. para. [0038], when a player makes a game-related purchase, the microtransaction engine may encourage future purchases by matching the player (e.g., using matchmaking described herein)), on a shopping list, previously examined, or appeared on a personal social network page (i.e. para. [0037], the junior player may be encouraged to make game-related purchases such as a rifle or other item used by the marquee player). 
.

Claims 13 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo” in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), further in view of U.S. Patent Application NO. 20120128217 “Satoh”, further in view of U.S. Patent NO. 6049326 “Beyda”, as applied to claims 7 and 27 above, and further in view of U.S. Patent Application NO. 20090309872, “Kawabata”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 13:
Jo, Tang (230), Satoh, and Beyda teach the method of claim 7.
Jo, Tang (230), Satoh, and Beyda do not explicitly teach
wherein a size of the prominence area is adjusted based at least in part on another prominence area an adjacent object of the plurality of objects.  

wherein a size of the prominence area (i.e. para. [0040], Fig. 7, the display unit draws the objects disposed in the virtual space to the image buffer) is adjusted based at least in part on another prominence area an adjacent object of the plurality of objects (i.e. para. [0233], Fig. 7-8, if objects overlap, objects further forward in the order are displayed to hide objects further back in the order).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is adjusted based at least in part on another prominence area an adjacent object of the plurality of objects to Jo-Hall-Tang (230)-Satoh-Beyda’s target selection GUI with hiding the display of overlapped objects as taught by Kawabata. One would have been motivated to combine Kawabata and Jo-Hall-Tang (230)-Satoh-Beyda, and would have had a reasonable expectation of success as the combination provides an object selecting device and object selecting method for allowing easy selection of objects displayed (Kawabata, para. [0010]).

Claim 33:
	Claim 33 is the device claim of Claim 13 and is rejected for similar reasons. 

Claims 17-18 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claims 1 and 21 above, and further in view of U.S. Patent NO. 6559872 “Lehikoinen”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 17:
Jo, Hall, and Tang (203) teach the method of claim 1, 
While Jo teaches further comprising: 
repositioning, at the computing device, the target finder area within the user interface based on a received first instruction  (i.e. para. [0041], a player may use a touch input means on the display or other suitable input means to move the aiming point displayed on the display) 
Jo, Hall, and Tang (230) do not explicitly teach 
to simulate a move of the single focus point to a different location within the user interface;	 providing for display, at the computing device, a set of potential targets determined within the repositioned target finder area, wherein the target object remains selected for the simulated move. 
However, Lehikoinen teaches 
to simulate (i.e. Col. 4, lines 44-46, the user manipulates the selector 20 and either activates a selected object with the activation button or cancels the selection task. The cancellation may be automatic after a time delay has elapsed since the last use of the selector 20) a move of the single focus point to a different location within the user interface (i.e. Col. 3, lines 18-20, the selection circle changes its radius, the cursor moves away from a previously selectable object toward a next selectable object);	 providing for display (i.e. Fig. 1, Display 10), at the computing device (i.e. Fig. 1, User Equipment 40), a set of potential targets determined within the repositioned target finder area  (i.e. Col. 3, lines 42-43, in FIG. 3 the display is positioned so that objects 122, 123, and 125 are all on the perimeter of the selection circle 100), wherein the target object remains selected for the simulated move (i.e. Col. 2, line 37, “In FIG. 2, the object 125 is selected, i.e., "under the cursor"”, in Fig 3, it is noted that selected object 125 is still highlighted as Col. 3, line 43, “the display is positioned so that objects 122, 123, and 125 are all on the perimeter of the selection circle 100”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to simulate a move of the single focus point to a different location within the user interface; wherein the target object remains selected for the simulated move to Jo-Hall-Tang (230)’s target selection GUI with the preview of a target to be selected when changing the radius of a selector taught by Lehikoinen. One would have been motivated to combine Lehikoinen and Jo-Hall-Tang (230), and would have had a reasonable expectation of success as the combination creates a preview pointer which allows the user to concentrate on the object and wait for it to be selected while operating the selector (Lehikoinen, Col. 4, lines 38-40).

Claim 18:

Lehikoinen teaches further comprising: 
automatically selecting (i.e. Col. 4, lines 44-46, the user manipulates the selector 20 and either activates a selected object with the activation button or cancels the selection task) another target object (i.e. Fig. 3, object 123) from the set of potential targets (i.e. Col. 3, line 44, objects 122, 123, and 125) based on a received second instruction (i.e. Col. 4, lines 32-33, Depressing the activation button signals that the user has selected a particular object on the display) to actually perform the move of the single focus point to the different location within the user interface (i.e. Col. 4, lines 34-36,  To facilitate determination of the object that is to be selected next as the radius is changing, a preview pointer 101 may be used (see FIG. 3).

Claim 37:
	Claim 37 is the device claim of Claim 17 and is rejected for similar reasons. 

Claim 38:
	Claim 38 is the device claim of Claim 18 and is rejected for similar reasons. 

Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 21 above, and further in view of U.S. Patent NO. 5757358 “Osga”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 23:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 21.
Jo, Hall, and Tang (230) do not explicitly teach wherein the instructions further cause the at least one processor to: 
automatically highlight the second object on the user interface in response to the automatic selection thereof.  
However, Osga teaches wherein the instructions further cause the at least one processor to: 
automatically highlight the second object on the user interface in response to the automatic selection thereof (i.e. Col. 2, lines 55-59, Fig. 4, a "selectable" cursor target, defined as the object closest to the current cursor position on the computer-display. The invention identifies the "selectable" object by providing visual highlighting to the computer-user before a selection action is made).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add calculating a distance score for the objects, to Jo-Hall-Tang (230)’s target selection GUI with the dynamic distance calculations of objects as taught by Osga. One would have been motivated to combine Osga and Jo-Hall-Tang (230), and would have had a reasonable expectation of success 

Claim 24:
Jo, Hall, Tang (230), and Osga teach the non-transitory processor-readable medium of claim 23.
Tang (230) further teaches 
wherein the instructions further cause the at least one processor to: 
provide for display the object data related to the highlighted second object on the user interface (i.e. para. [0082], it is noted in Fig. 9, that “there is only the hero 908 within an interaction distance range corresponding to the skill casting instruction”, wherein a display frame for “King Tiger” shows attribute values, such as a blood value and an experience value.  

Claim 25:
Jo, Hall, Tang (230), and Osga teach the non-transitory processor-readable medium of claim 23.
Jo further teaches
 wherein the instructions further cause the at least one processor to: designate the automatically selected object (i.e. para. [0045], the tracking object) as a target of an action performed by the avatar (i.e. para. [0046], determine a damage to be inflicted on the tracking object character, based on an attack range and firepower of a weapon of the player).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 28 above, and further in view of BlizzardGuide’s, see previously cited in PTO-892 mailed 3/02/2021.
Claim 29:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 28.
Jo, Hall, and Tang (230) do not explicitly teach 
wherein for each object of the plurality of objects, a size of the prominence area is determined based on a change in the health status.  
However, BlizzardGuide’s article on the Diablo 3 Belial Boss fight titled “Belial Class Guide” teaches 
wherein for each object of the plurality of objects, a size of the prominence area is determined based on a change in the health status (i.e. it Is noted that at around 10 or 20% life, Belial becomes a gigantic demon at this stage; para. [Barbarian Specific tips]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is determined based further on the health status to Jo-Hall-Tang (230)’s target .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 28 above, and further in view of U.S. Patent Application NO. 2007005423, “Levien”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 30:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 28,
Jo, Hall, and Tang (230) do not explicitly teach wherein a size of the prominence area is determined based on the percentage discount.  
However, Levien teaches, 
wherein a size of the prominence area is determined based further on the percentage discount (i.e. para. [0078], the selected size of the promotional content may be directly proportional to a cost or payment required from the consumer 1302 for the processed media asset 1408, or, put another way, may be inversely proportional to a discount received by the consumer 1302 for the processed media asset 1408).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of the prominence area is determined based further on the percentage discount to Jo-Hall-Tang (230)’s target selection GUI with the relationship between add size and percentage discount as taught by Levien. One would have been motivated to combine Levien and Jo-Hall-Tang (230), and would have had a reasonable expectation of success as the combination creates a style of presentation utilized herein …generally allows for a rapid and easy understanding (Levien, para. [0040]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 28 above, and further in view of U.S. Patent Application NO. 20160001181, “Marr”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 32:
Jo, Hall, and Tang (230) teach the non-transitory processor-readable medium of claim 28.

wherein the match with the user profile comprises an indication that the object was previously purchased, on a shopping list, previously examined, or appeared on a personal social network page.  
 However, Marr teaches
wherein the match with the user profile (i.e. para. [0037], the junior player may wish to become an expert sniper in a game (e.g., as determined from the player profile)) comprises an indication that the object was previously purchased (i.e. para. [0038], when a player makes a game-related purchase, the microtransaction engine may encourage future purchases by matching the player (e.g., using matchmaking described herein)), on a shopping list, previously examined, or appeared on a personal social network page (i.e. para. [0037], the junior player may be encouraged to make game-related purchases such as a rifle or other item used by the marquee player). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the match with the user profile comprises an indication that the object appeared on a personal social network page to Jo-Hall-Tang (230)’s target selection GUI with matching with a user profile as taught by Marr. One would have been motivated to combine Marr and Jo-Hall-Tang (230), and would have had a reasonable expectation of success as the combination may enhance a level of enjoyment by the player for the game-related purchase, which may encourage future purchases (Marr, para. [0038]).

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application NO. 20150031421 “Jo”, in light of U.S. Patent Application Publication No. 20150157940 “Hall”, in light of International Application NO. WO/2016/202119, “Tang” (For mapping purposes, U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)” is being used as the translation for the WIPO Publication), as applied to claim 2 above, and further in view of U.S. Patent NO. 6374272 “Bates”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 50:
Jo, Hall, and Tang (230) teach the method of claim 2.
Jo, Hall, and Tang (230) do not explicitly teach
 wherein each object of the displayed plurality of objects is highlighted or enhanced.  
However, Bates teaches 
wherein each object of the displayed plurality of objects is highlighted or enhanced (i.e. Col. 11-12, lines 67, 1-5, the display representation of hypertext link 230 being highlighted in a coordinating fashion with left button portion 206 of pointer 205, and with the display representation of hypertext link 220 being highlighted in a coordinating fashion with the right button portion 208 of pointer 205.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein each object of the displayed plurality of objects is highlighted or enhanced, to Jo-Hall-Tang (230)’s target selection GUI with the distance calculation from a cursor point to a framing region of an object as .

Claims 59-63 and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150157940 “Hall”, and further in view of U.S. Patent NO. 5757358 “Osga”.
Claim 59: 
Jo teaches a non-transitory computer storage medium storing computer-usable instructions that, when used by at least one processor, cause the at least one processor to perform operations comprising: 
determining a target finder area (i.e. para. [0024], Fig. 2, player's line of sight 220; figure 1, 140) based on a detected movement of a single focus point on a user interface from a first location manually defined via the user interface (i.e. para. [0019-0020], Fig. 1, crosshair 110 may be freely moved about the screen by the player) away from the avatar to a second location manually defined via the user interface away from the avatar (i.e. para. [0008], moving the crosshair onto the one of the at least one targets that is within a predefined distance from the crosshair; wherein moving the crosshair onto the one of the at least one targets that is within a predefined distance from the crosshair is done independently of the player's viewpoint), the target finder area originating at the avatar, and extending outwardly at (i.e. para. [0024], it is noted in Fig. 2, that player's line of sight 220 are in a directional zone away from avatar 210 and is “defined by the avatar's line of sight (z-axis)”); 
providing for display the target finder area (i.e. para. [0024], player's line of sight 220) on the user interface (i.e. para. [0021], user interface 100), wherein the single focus point is displayed at the manually defined second location and within the target finder area (i.e. para. [0008], “moving the crosshair onto the one of the at least one targets that is within a predefined distance from the crosshair is done independently of the player's viewpoint”, wherein if a cross hair is moved to a second target the crosshair is manually moved to a second location); 

determining a nearest object of the plurality of objects (i.e. para. [0019], Fig 1, Target 150 is the closest along the z-axis to the player's avatar (or viewpoint), followed by target 160 and target 170 in the distance)
and automatically selecting the nearest object as a designated target of the avatar (i.e. para. [0021], Snap-to-target buttons 120 and 130 assist the player in taking aim at the highest-priority target to the left and to the right of the player's avatar (or viewpoint), 
While Hall teaches a first and second location away from the avatar, Hall does not explicitly teach 
While Hall does determine a nearest object of a plurality of objects of the target finder area of the avatar, neither Tang nor Hall explicitly teach,
calculating, for each object of a plurality of objects determined located within the target finder area of the avatar, a distance score for the object based on object data related to the object and a distance from the object to the manually defined second location; 
the nearest object having a lowest distance score of the calculated distance scores, and 
wherein a visual enhancement of the nearest object is provided for display to indicate the selection as the designated target 
However, Osga teaches, 
Calculating (i.e. Col. 3, lines 54-56, FIG. 1 illustrates an exemplary technique that may be used to calculate the distance between two objects from a cursor), for each object of a plurality of objects (i.e. Col. 2, lines 61-62, all displayed objects , Fig. 1, Object 1 and Object 2) determined located within the target finder area (i.e. Col. 2, line 38-39, computer display screen), a distance score for the object based on object data related to the object (i.e. Col. 4, lines 16-19,  the last closest symbol-object could be chosen for highlighting or whichever of the overlapping objects was displayed first could be chosen) and a distance (i.e. Col. 4, lines 16-19, a computer is used to determine the x and y coordinates of objects with respect to cursor center location. These distances can be computed in conventional ways such as by the Pythagorean Theorem) from the object to the manually defined second location (i.e. Col. 2, lines, 60-63, “A computer determination of which object lies closest to a computer-user controlled cursor is made for all displayed objects in real-time as a cursor is moved”, wherein a second location equated to the locations where a user moves their cursor in real-time);
the nearest object having a lowest distance score of the calculated distance scores (i.e. Col. 2, lines, 55-56, a "selectable" cursor target, defined as the object closest to the current cursor position on the computer-display), and 
wherein a visual enhancement of the nearest object is provided for display to indicate the selection as the designated target (i.e. Col. 2, lines 55-59, Fig. 4, a "selectable" cursor target, defined as the object closest to the current cursor position on the computer-display. The invention identifies the "selectable" object by providing visual highlighting to the computer-user before a selection action is made)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add calculating a distance score for the objects, to Hall’s Avatar target finder with the dynamic distance calculations of objects as taught by Osga. One would have been motivated to combine Osga and Hall, and would have had a reasonable expectation of success as the combination improves the speed and accuracy of computer-user selection of computer-displayed objects (Osga, Col. 3, lines 23-24).

Claim 60:
Hall and Osga teach the non-transitory computer storage medium of claim 59.
Hall further teaches
wherein the manually defined first and second locations are located within a maximum target range (i.e. Fig. 1, para. [0019], it is noted that Targets 150-170 are within a user’s line of sight), and the target finder area is defined by the maximum target range (i.e. para. [0024], the player's avatar, an area within 22.5 degrees of an axis defined by the avatar's line of sight (z-axis) and between the predefined radius and a more distant predefined point on the z-axis,).  

Claim 65:
Hall, and Osga teach the non-transitory computer storage medium of claim 59.
Hall further teaches 
wherein the movement of the single focus point (i.e. para. [0019-0020], Fig. 1, crosshair 110) is detected based on at least one input (i.e. para. [0008], moving the crosshair onto the one of the at least one targets that is within a predefined distance from the crosshair is done independently of the player's viewpoint) received via the user interface (i.e. para. [0023], user interface 100).  

Claim 66:
 Hall, and Osga teach the non-transitory computer storage medium of claim 60.
Hall further teaches
(i.e. para. [0004], Various inputs may also be configured to command the avatar's movement (e.g., forwards, backwards, side-to-side) separate from the single focus point (i.e. para. [0026], “crosshair 110 would move independently of the player's viewpoint8).   

Claims 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150157940 “Hall”, further in view of U.S. Patent NO. 5757358 “Osga”, as applied to claim 60 above, and further in light of U.S. Patent Application NO. 20150031421 “Jo”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 61:
Hall and Osga teach the non-transitory computer storage medium of claim 60.
Hall and Osga do not explicitly teach 
wherein the maximum target range is determined based on the user profile.
However, Jo teaches, 
wherein the maximum target range is determined based on the user profile (i.e. para. [0067], Fig. 7, the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the maximum target range is determined based on the user profile, to Tang (959)-Hall-Osga’s Avatar target selection 

Claim 62:
Hall and Osga teach the non-transitory computer storage medium of claim 60.
Hall and Osga do not explicitly teach 
wherein the target finder area is further defined based on side boundaries that extend outwardly from the avatar at the angle to the maximum target range 
However, Jo teaches
 wherein the target finder area (i.e. para. [0066], Fig. 5, basic identification range indication 510 having the rectangular shape) is further defined based on side boundaries that extend outwardly from the avatar at the angle to the maximum target range (i.e. it is noted in para. [0002], that “players may shoot at targets in a virtual 3D space”, wherein the boundaries that extend outwardly from the avatar to the maximum target range, are equated to how the 2D range indication rectangle 510 is actually a 3D trapezium pyramid that extends from the players FOV).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the target finder area is further defined based on side boundaries that extend outwardly from the avatar at the angle to the maximum target range, to Hall-Osga’s Avatar target selection GUI with the 

Claim 63:
Hall, Osga, and Jo teach the non-transitory computer storage medium of claim 62.
Jo further teaches
 wherein the angle is determined based on the user profile (i.e. it is noted in para. [0067], Fig. 7, that “the outermost rectangular basic identification range 710a may be allocated to a junior player with a lowest level…the innermost rectangular basic identification range 710d may be allocated to a senior player with a highest level”, wherein side boundaries, are equated to how the 2D range indication rectangles 710a-c are actually varying 3D trapezium pyramids that extends from the players FOV and are determined by if the player is a junior or senior level).  

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150157940 “Hall”, and further in view of U.S. Patent NO. 5757358 “Osga”, as applied to claim 59 above, and further in view of U.S. Patent Application NO. 20170361230 “Tang”, hereinafter “Tang (230)”, see previously cited in PTO-892 mailed 3/02/2021.
Claim 64:

Hall and Osga do not explicitly teach 
wherein for each object of the plurality of objects, the distance score for the object is decreased based on a determination that the object data related to the object corresponds to at least a portion of the user profile
However, Tang (230) teaches, 
wherein for each object of the plurality of objects (i.e. para. [0036], if there are more than two closest virtual targets), the distance score for the object is decreased (i.e. para. [0036], If the preset priority data indicates preferentially selecting a virtual target with a smaller attribute value, during selection of a virtual target, a virtual target with a smallest attribute value is preferentially selected) based on a determination that the object data related to the object corresponds to at least a portion of the user profile (i.e. para. [0036], In an embodiment, if there are more than two closest virtual targets … a virtual target with a smallest attribute value is selected from the more than two virtual targets).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the distance score for the object is decreased based on a determination that the object data related to the object corresponds to at least a portion of the user profile, to Hall-Osga’s target selection GUI with using a smaller attribute score to select a preferential target as taught by Tang (230). One would have been motivated to combine Tang (230) with Hall-Osga, and would have had a reasonable expectation of success as the combination improves a user’s selection ability, as compared with selecting a virtual target closest to a controlled .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171